Citation Nr: 0506637	
Decision Date: 03/09/05    Archive Date: 03/21/05

DOCKET NO.  03-00 334A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois which determined that the veteran had 
not submitted new and material evidence to reopen previously 
denied claims of service connection for bilateral hearing 
loss and tinnitus.

Procedural history

The veteran served on active duty from June 1944 to June 
1946.

In December 1973, the veteran filed a claim for entitlement 
to service connection for an ear condition.  The RO denied 
the veteran's claim in a January 1974 rating decision. The 
veteran appealed to the Board, which remanded the claim in 
November 1974 in order to obtain private treatment records 
and a VA examination.  After the development was completed, 
the RO continued the previous denial of service connection 
for defective hearing in a January 1975 rating decision, and 
also inferred a claim for service connection for tinnitus, 
which was also denied.  
See Douglas v. Derwinski, 2 Vet. App. 103, 109 (1992) [VA is 
obligated to consider all issues reasonably inferred from the 
evidence of record].  In a September 1975 decision, the Board 
denied service connection for defective hearing.  

The veteran attempted to reopen his claims of entitlement to 
service connection for hearing loss and tinnitus in March 
1976.  In a letter dated in July 1976, the RO determined that 
the veteran had not submitted new and material evidence to 
reopen his claims.  

The veteran again attempted to reopen his claims in May 1991.  
In August 1991, the RO denied that new and material evidence 
had been submitted to reopen his claims.  The veteran was 
notified of this decision by letter dated in September 2001.  
He did not appeal.

In February 2002, the veteran filed to reopen his claims of 
entitlement to service connection for hearing loss and 
tinnitus.  In a letter dated in June 2002, the RO determined 
that new and material evidence had not been submitted which 
was sufficient to reopen his claims.  The veteran perfected 
his current appeal to the June 2002 rating decision with the 
timely submission of his substantive appeal (VA Form 9) in 
January 2003.

The veteran testified before the undersigned Veterans Law 
Judge in regards to the above issues at a personal hearing, 
held by means of video teleconferencing, in October 2004.  
The transcript of the hearing is associated with the 
veteran's VA claims folder.


FINDINGS OF FACT

1.  In August 1991, the RO denied the reopening of the claims 
of entitlement to service connection for bilateral hearing 
loss and tinnitus.

2.  The evidence associated with the claims folder subsequent 
to the RO's August 1991 rating decision is not new and so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claims of entitlement to 
service connection for bilateral hearing loss and  tinnitus.


CONCLUSIONS OF LAW

1.  The RO's August 1991 decision denying the reopening of 
the previously denied claims of entitlement to service 
connection for bilateral hearing loss and tinnitus is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2004).

2.  Since the August 1991 rating decision, new and material 
evidence has not been received with respect to the veteran's 
claim of entitlement to service connection for bilateral 
hearing loss; therefore, the claims of entitlement to service 
connection for bilateral hearing loss and tinnitus are not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks to reopen claims of entitlement to service 
connection for bilateral hearing loss and tinnitus, which 
were most recently denied in August 1991.  Specifically, he 
contends that his hearing problems began in service after 
someone fired a rifle behind the right side of his head.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 38 
C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  However, the 
VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claims under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of those claims.  It is specifically noted that 
nothing in the VCAA shall be construed to require the 
Secretary to reopen claims that have been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108. See 38 U.S.C.A. § 5103A(f) 
(West 2002).

Once claims are reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claims for 
benefits under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claims.  38 U.S.C.A. § 5103A (West 
2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claims.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].  The Board observes that the 
United States Court of Appeals for Veterans Claims (the 
Court) held in Quartuccio that the notice provisions of the 
VCAA apply to cases, such as this, in which a claimant seeks 
to reopen previously denied claims.

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The veteran was notified by the November 
2002 statement of the case (SOC) of the pertinent law and 
regulations, of the need to submit additional evidence on his 
claims, and of the particular deficiencies in the evidence 
with respect to his claims. 

More significantly, a letter was sent to the veteran in April 
2002 which was specifically intended to address the 
requirements of the VCAA.  That letter detailed the evidence 
needed to substantiate claims for service connection and 
detailed what type of evidence would be considered new and 
material in order to reopen his claims.  Specifically, the 
veteran was advised that VA would obtain his service medical 
records if VA did not already have them and any private or VA 
medical records identified by him.  

Thus, the April 2002 VCAA letter, along with the November 
2002 SOC not only notified the veteran of the evidence 
already of record, but also notified him specifically of the 
additional evidence that was needed in his case.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the April 
2002 letter, the RO informed the veteran that the RO would 
help him get such things as "medical records, employment 
records, or records from other Federal agencies," but that 
he must provide enough information about these records so 
that they could be requested on his behalf.  The RO also 
advised him that a VA medical examination would be provided 
if it was necessary to make a decision in his claims.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2004).  The April 2002 letter informed him 
that if he had private medical evidence to support his 
claims, he could complete and submit the enclosed VA Form 21-
4142, Authorization for the Release of Information, to 
authorize the RO's retrieval of such on the veteran's behalf.  
The veteran was informed that he also could "get these 
records yourself and send them to us." 

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The April 2002 letter requested that the 
veteran "Tell us about any additional information or evidence 
you want us to try to get for you.  Send us the evidence we 
need as soon as possible."  The Board believes that this 
request substantially complies with the requirements of 38 
C.F.R. § 3.159 (b) in that it informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.

The Board finds that April 2002 VCAA letter and the November 
2002 SOC together properly notified the veteran of the 
information, and medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claims, 
and they properly indicated which portion of that information 
and evidence is to be provided by the veteran and which 
portion VA would attempt to obtain on behalf of the veteran.  
The Board notes that, even though the April 2002 letter 
requested a response within 30 days, it also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b) [evidence must be received by the 
Secretary within one year from the date notice is sent].  

The Board notes that the fact that the veteran's claims were 
adjudicated by the RO in June 2002, prior to the expiration 
of the one-year period following the April 2002 notification 
to the veteran of the evidence necessary to substantiate his 
claims, does not render the RO's notice invalid or 
inadequate.  The recently enacted Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 107, 117 Stat. 2651, ___ (Dec. 
16, 2003) [to be codified at 38 U.S.C. §  ____], made 
effective from November 9, 2000, specifically addresses this 
matter and provides that nothing in paragraph (1) of 38 
U.S.C.A. § 5103 shall be construed to prohibit VA from making 
a decision on claims before the expiration of the one-year 
period referred to in that subsection.

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was provided notice of 
the VCAA prior to the adjudication of these claims,  by 
rating decision in June 2002.  

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of previously finally 
denied claims does not attach until the claims have been 
reopened based on the submission of new and material 
evidence.  Once the claims are reopened, the VCAA provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claims for benefit under a law administered by the Secretary, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claims.  
38 U.S.C.A. § 5103A (West 2002).

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2004).  The veteran and his representative have been 
accorded the opportunity to present evidence and argument in 
support of his claims.  The veteran testified before the 
undersigned Veterans Law Judge at a videoconference hearing 
in October 2004.  A transcript of that hearing is associated 
with the veteran's claims folder.



Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).

For certain chronic disorders, to include sensorineural 
hearing loss, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service. 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Finality/new and material evidence

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 
20.1103 (2004).  Pursuant to 38 U.S.C.A. § 5108 (West 2002), 
a finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to 
that claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claims and present the reasonable 
possibility of substantiating the claims.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 
(2004)].  This change in the law pertains only to claims 
filed on or after August 29, 2001.  Because the veteran's 
claims to reopen were initiated in February 2002, these 
claims will be adjudicated by applying the revised section 
3.156.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
related to an unsubstantiated fact necessary to substantiate 
the claims.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claims sought to 
be reopened, and must raise a reasonable possibility of 
substantiating the claims.  See 38 C.F.R. § 3.156(a) (2004).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Factual background

As discussed in detail above, before the Board can evaluate 
the merits of previously denied claims, it must first 
determine whether the claimant has submitted new and material 
evidence with respect to those claims after the last final 
denial, in this case the August 1991 RO decision.

The "old" evidence

At the time of the August 1991 RO decision, the evidence 
included the veteran's service medical records, which 
detailed no complaints as to hearing problems in service.  
Findings from a whispered voice test conducted in conjunction 
with the veteran's separation examination in June 1946 were 
normal.  

There are no pertinent medical records for almost two decades 
after the veteran left military service.  The veteran 
initially filed a claim of entitlement to service connection 
for an "ear condition" in December 1973.  In a statement 
received by the RO in March 1974, J.W. indicated that he was 
stationed with the veteran at Fort Meade in the fall of 1944 
when a firearm was discharged close to the veteran's head.  
J.W. stated that he "was not on the range with him when this 
happened, but heard about it later the same day from him and 
other people."

The veteran presented for a VA examination in January 1975.  
Audiological testing revealed bilateral high tone hearing 
loss and tinnitus.  In a January 1975 rating decision, the RO 
denied service connection for defective hearing and tinnitus, 
based on the fact that the service medical records did not 
evidence any type of hearing problem in service.

As was noted in the Introduction, the veteran's claim for 
"defective hearing" was denied by the Board in September 
1975.  

The veteran attempted to reopen his claim of entitlement to 
service connection for a "hearing condition" in March 1976.  
Statements from F.A.B. received by the RO in March 1976 and 
July 1976 indicated that he referred the veteran to the Ear, 
Nose and Throat Clinic at Hines Hospital in "September 1947-
1948."  F.A.B. indicated that Dr. R.P. informed the veteran 
that "nothing could be done as surgery was not feasible."  
In a July 1976 letter, the RO informed the veteran that it 
would not be reopening his claim of entitlement to service 
connection for "defective hearing," as new and material 
evidence had not been received.  

The veteran again attempted to reopen his claim of 
entitlement to service connection for "ear damage" in May 
1991.  He submitted a letter from Dr. E.E.M. dated in April 
1991, which indicated that the veteran had bilateral high 
frequency sensorineural hearing loss and tinnitus, probably 
secondary to noise trauma.  The veteran also submitted an 
audiogram from S.O., a clinical audiologist, dated in April 
1991 evidenced bilateral high frequency sensorineural hearing 
loss.

In a confirmed rating decision dated August 27, 1991, the RO 
[confirmed and continued] denial of ear condition as there 
has been no presented to show that his ear condition was 
incurred in or aggravated by his military service."  The 
veteran was informed of that decision and of his appeal 
rights by letter dated September 5, 1991.  He did not appeal.

The veteran filed a claim to reopen both claims in February 
2002, which was denied in a June 2002 decision by the RO.  
The veteran filed a timely appeal to the June 2002 letter 
which denied reopening the veteran's claims.

Additional evidence received since the August 1991 RO 
decision will be referred to below.

Analysis

The August 1991 RO decision is final.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2004).  As 
explained above, the veteran's claims for service connection 
for bilateral hearing loss and tinnitus may only be reopened 
if he submits new and material evidence.  See 38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a) (2004); Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  Therefore, the Board's inquiry 
will be directed to the question of whether any additionally 
submitted (i.e. after August 1991) evidence bears directly 
and substantially upon the specific matter under 
consideration, namely whether the veteran's hearing problems 
are related to an in-service injury.

The additional evidence received since the August 1991 RO 
decision consists of a lay statement from H.H. dated in 
August 2004, which indicates that the veteran informed him of 
an injury to his ears in service.  H.H. stated that the 
veteran's hearing has progressively worsened since the in-
service accident.
Also of record is the veteran's testimony from his October 
2004 personal hearing, where he discussed the injury to his 
ears in service.

The above-noted evidence cannot be considered "new" in that 
it is essentially duplicative of evidence of record in 1991.  
The veteran's recent testimony as to the incident on the 
rifle range (October 2004 hearing transcript, page 4) is 
reiterative of previous statements to the same effect.  The 
statement of H.H. is very similar to the March 1974 statement 
of J.W. in that both H.H. and J.W. were not present at the 
rifle range but learned of the incident later from the 
veteran. As such, these statements are not new.  See Reid v. 
Derwinski, 2 Vet. App. 312, 315 (1992)     

The additionally submitted evidence, moreover, is not 
"material" because it does not relate to an unestablished 
fact necessary to establish the claims, specifically medical 
nexus for both claims.  See 38 C.F.R. § 3.156 (2004).  
Nowhere in this recently added evidence is there a medical 
opinion indicating that the veteran's hearing problems are 
related to incurrence of an in-service injury.  

The evidence submitted after the August 1991 RO decision 
reflects that the veteran's own contentions that his hearing 
problems are related to service.  
With respect to the August 2004 statement from H.H. and the 
veteran's October 2004 testimony, these are essentially 
reiterations of similar contentions raised previously to the 
effect that his hearing disabilities stem from an injury 
during military service and are therefore not new.  With 
respect to materiality, it is now well established that 
laypersons without medical training, such as the veteran, are 
not qualified to render a medical opinion regarding the 
etiology of disorders and disabilities.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  In Moray v. Brown, 5 
Vet. App. 211, 214 (1993), the Court specifically stated that 
laypersons are not competent to offer medical opinions and 
that such evidence does not provide a basis on which to 
reopen a claim for service connection.  In Routen v. Brown, 
10 Vet. App. 183, 186, (1997), the Court again noted that 
"[l]ay assertions of medical causation cannot suffice to 
reopen a claim under 38 U.S.C. 5108."

In short, for reasons explained above the veteran has not 
submitted competent medical evidence which serves to show 
that his bilateral hearing loss or tinnitus are related  to 
his military service.  The evidence which he has submitted 
does not relate to the unestablished fact (medical nexus) 
which is necessary to establish the claims, and it is thereby 
not material.  The additionally submitted evidence thus does 
not raise a reasonable possibility of substantiating the 
claims on the merits.  See 38 C.F.R. § 3.156 (2004).  In the 
absence of such evidence, his claim may not be reopened.  See 
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000), [a 
veteran seeking disability benefits must establish a 
connection between the veteran's service and the claimed 
disability].  

Therefore, the Board finds that the veteran's attempt to 
reopen his claims of entitlement to service connection for 
bilateral hearing loss and tinnitus is unsuccessful.  The 
recently submitted evidence not being new and material, the 
claims of service connection for a bilateral hearing loss and 
tinnitus are not reopened and the benefits sought on appeal 
remain denied.

Additional comments

As discussed above in connection with the VCAA, in the 
absence of a reopened claim there is no duty to assist the 
veteran.

To the extent that the veteran desires to pursue these claims 
in the future, the Board views its discussion above as 
sufficient to inform the veteran of the elements necessary to 
reopen his claims for service connection for bilateral 
hearing loss and tinnitus, specifically competent medical 
nexus evidence.  See Graves v. Brown, 8 Vet. App. 522, 524 
(1996).


ORDER

New and material evidence not having been submitted, the 
claim of entitlement to service connection for bilateral 
hearing loss is not reopened.  The benefit sought on appeal 
remains denied.

New and material evidence not having been submitted, the 
claim of entitlement to service connection for tinnitus is 
not reopened.  The benefit sought on appeal remains denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


